Fourth Court of Appeals
                                            San Antonio, Texas
                                                  No. 04-13-00232-CV

                                      IN RE Alberto Roman GONZALEZ

                                         Original Mandamus Proceeding1

                                                       ORDER

Sitting:            Catherine Stone, Chief Justice
                    Sandee Bryan Marion, Justice
                    Rebeca C. Martinez, Justice

       On May 2, 2013, Relator Alberto Roman Gonzalez filed a motion for reconsideration.
The motion for reconsideration is DENIED.

           It is so ORDERED on May 14, 2013.



                                                              _________________________________
                                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2013.



                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court




1
    There is no pending trial court proceeding.